Title: To Thomas Jefferson from James Pleasants, 1 March 1824
From: Pleasants, James
To: Jefferson, Thomas

Sir,  Executive Department Richmond 1. March 1824In conformity with the Act of Assembly in such case made and provided, the Executive have this day proceeded to the appointment of seven visitors for the University of Virginia to serve for the next four years. I have the honor of forwarding to you herewith, a copy of the advice of Council which mentions the names of the persons so appointed the day, of their first meeting, with supplementary instructions in case a meeting should not take place on the day named for their first meeting.I am with great respect Yr Ob ServtJames Pleasants jrThe commission is also enclosed.J P jr